Citation Nr: 0900706	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  03-17 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected diabetes mellitus type II.

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected arterial hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The veteran testified before the RO's Hearing Officer in 
March 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has determined that further development action is 
required before appellate review of the file can proceed.  

The veteran's representative asserted to the Board in an 
Informal Hearing Presentation dated in December 2008 that the 
veteran's service-connected DM II and his service-connected 
arterial HTN have both become significantly worse since his 
last VA examination in August 2006.  

The veteran's representative also asserts that the veteran 
has been treated by VA for the service-connected disabilities 
on appeal since the issuance of the most recent SSOC in May 
2007.  Any such treatment records should be obtained and 
considered by the RO before the case is returned to the Board 
for further appellate review.


When a veteran claims that his condition is worse than when 
originally rated, and when the available evidence is too old 
for an evaluation of the claimant's current condition, VA's 
duty to assist includes providing him with a new examination.  
Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. 
Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  

The case is accordingly remanded to the RO so that the 
veteran may be afforded a VA examination and so that the RO 
may obtain the veteran's VA treatment records, if any, that 
were not previously considered.  

The veteran is hereby advised failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with VCAA and its implementing regulations.  
Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should send to the veteran a 
letter advising him of the elements 
required to support entitlement to 
increased rating, and of the respective 
obligations of VA and the claimant in 
obtaining evidence.  


The letter should address the elements 
for increased rating in accordance with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

The RO should ask the veteran to identify 
any VA or non-VA medical providers having 
existing records not yet considered, and 
to provide VA with authorization to 
obtain records from any non-VA medical 
providers.  

2.  Whether or not the veteran responds, 
the RO should obtain any VA treatment 
records relating to the claimed 
disabilities that are not already of 
record in the claims file.  

3.  The RO should schedule the veteran 
for VA examination at an appropriate VA 
medical facility.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examiner should indicate in the 
report the entire file was reviewed.  

The examination report should include a 
discussion of the veteran's documented 
medical history regarding his DM II and 
his arterial HTN, and should also address 
the veteran's assertions regarding those 
conditions.  

All appropriate medical diagnostics 
should be accomplished, and all clinical 
findings should be reported in detail, in 
terms conforming to the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  

4.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the veteran's claims 
for increased ratings in light of all 
pertinent evidence and legal authority.  

If any benefit sought on appeal is not 
granted, the RO should furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and should afford them a reasonable 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran need take no action unless otherwise notified, 
but he may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional 


development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).  




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




